DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
2.	Claim 16 is objected to because in the claims filed 6/14/21 it is not numbered. It has been numbered as claim 16 in this Office action but also needs to be numbered in the next claim set filed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5, 6, 12, and 13 are concerned with waterproof case providing a smooth flat rear surface and then relate this surface to the electronic device, claiming the “ease” (claims 5 and 12) with which the “portable electronic device detachably attaches directly to the rear surface of the waterproof case” (claims 6 and 13). In the originally filed disclosure, paragraph [0049] makes it clear that the flat rear surface of the waterproof case is for attaching the vacuum device thereto. The disclosure makes no mention of the portable electronic device being attached to this flat rear part of the case. For the purpose of examination, the claims are being treated in light of the Specification as this seems to make the most sense based on the application as originally filed. The claims are being treated such that the waterproof case has a flat smooth surface for attaching to the vacuum device.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1, 3, 7, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richter (US 7,011,279 B2) in view of Casagrande (US 2007/0216154 A1) and Carnevali (US 7,320,450 B2).
Regarding claim 1, Richter discloses a vacuum mount system (1/2/3), comprising: a first support structure (2) for a portable electronic device (see “cellular telephone” in col. 1 line 8, though portable electronic device not currently being claimed in combination), a second vacuum device (1, see “suction mechanism” in col. 1 line 10) having a pad shaped and sized to detachably seat with a mounting surface (mounting surface not currently being claimed in combination) to form a vacuum cavity (see Figure 1); and, a multidirectional flexible connector (3) detachably connected between the first vacuum device and the second vacuum device, the flexible connector being comprised of a flexible material (see “can be bent by hand in the desired way” in col. 2 line 9) that deforms curvilinearly along its length in any direction and further configured to substantially hold its position (see “has the required mechanical strength” in col. 2 line 8) when the multidirectional flexible connector deforms curvilinearly along its length in any direction. Richter fails to disclose the second vacuum device including a plunger attached to the pad and in fluid communication with the vacuum cavity, and an indicator positioned on the plunger to indicate the level of vacuum pressure within the vacuum cavity. Richter also fails to disclose the first support structure including a first vacuum device just like the second.
Regarding the second vacuum device, Richter fails to disclose any specific details of his suction device (1). Casagrande teaches that it was already known in the art for suction devices to include plungers (132) in communication with the vacuum space (see [0062]) and indicators (136) that “convey the securement level of the attachment between the vacuum device and the mounting surface” (see [0063]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant's invention was made to have replaced the Richter suction device with one like those of Casagrande, including any or all of the features disclosed by Casagrande, the motivation being to convey to the user the level of secure attachment, as specifically taught by Casagrande. There is no inventive step in simply choosing between such known suction cup features absent a showing of unexpected results. Predictably, such modification would provide the Richter suction cup with a strong grip that the user could visually inspect as needed and is nothing more than a combination of known prior art elements in order to achieve predictable results.
Regarding the first support structure including a first vacuum device just like the second, Carnevali teaches that it was already known in the art for a mount system like that of Richter to include identical vacuum devices at each end (see Figure 18). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was made to have replaced the first support structure of Richter with another vacuum device like that of Casagrande, where such dual vacuum device design was already known in the art, as taught by Carnevali. Predictably, the use of the vacuum device would allow a user to attach the Richter mount system to a wider variety of objects having a substantially smooth planar or gently curved surface of a type suitable for coupling to a suction cup device, as taught by Carnevali (see col. 26 lines 10-14).
Regarding claim 3, Richter as modified above includes the vacuum mount system of claim 1, wherein the second vacuum device is configured for mounting in a substantially angled position. In the modified Richter mount system, the second vacuum device as taught by Casagrande is capable of being mounted to a substantially flat surface at any angle, as is any vacuum device of this type.
Regarding claim 7, Richter as modified above includes the vacuum mount system of claim 1 further comprising one or more automatic pumps and a system to detect a loss of vacuum pressure, which activates the one or more automatic pumps to increase vacuum level when the level falls below a pre-determined vacuum pressure level (as taught by Casagrande, see [0011]).
Regarding claim 9, Richter as modified above includes the vacuum mount system of claim 1 wherein one or more of the pads further comprises a reflective or glow in the dark material on its surface (as taught by Casagrande, see [0060]).
6.	Claims 2, 4-6, 10-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richter (US 7,011,279 B2) in view of Casagrande (US 2007/0216154 A1) and Carnevali (US 7,320,450 B2) as applied above, further in view of Richardson (US 6,646,864 B2).
Regarding claims 2, 5, and 6, Richter as modified above includes the vacuum mount system of claim 1, but fails to include a waterproof case shaped and sized to receive and house the portable electronic device during a time when the portable electronic device is in use (claim 2), the case having at last one flat, smooth exterior surface (claims 5 and 6). Richardson teaches that it was already known in the art to provide a waterproof (see “watertight” in col. 4 line 46) case for an electronic device, allowing a user to take the device along for water sports (see col. 4 lines 56-58). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was made to have provided a waterproof case for the electronic device of Richter, the motivation being to allow a user to take the device along for water sports, as taught by Richardson. Regarding the case having a flat smooth exterior surface, Richardson discloses that the rear of the case may be adapted for fix-mounting (see col. 7 lines 7-9) and Carnevali teaches that smooth planar surfaces are suitable for suction cup mounting (see col. 26 lines 10-14). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was made to have provided the rear surface of the waterproof case in the modified Richter mount system with a smooth flat surface so it can be used with the vacuum mount of the modified Richter system, allowing a user to mount the portable electronic device still in its case within their vehicle.
Regarding claim 4, Richter as modified above includes the vacuum mount system of claim 2, wherein the second vacuum device is configured for mounting in a substantially angled position. In the modified Richter mount system, the second vacuum device as taught by Casagrande is capable of being mounted to a substantially flat surface at any angle, as is any vacuum device of this type.
Regarding claims 10-13 and 16, the method steps as claimed do nothing more than recite the inherent provision, construction, and use of the structure already shown to be present in the modified Richter mount system. As such, the method steps as claimed are satisfied during the normal operation and use of the modified Richter mount system.
Regarding claim 14, the normal operation and use of the modified Richter mount system includes the method of claim 10 further comprising one or more automatic pumps and a system to detect a loss of vacuum pressure, which activates the one or more automatic pumps to increase vacuum level when the level falls below a pre-determined vacuum pressure level, as taught by Casagrande (see [0011]).  
7.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richter (US 7,011,279 B2) in view of Casagrande (US 2007/0216154 A1) and Carnevali (US 7,320,450 B2) as applied above, further in view of Liao (US 7,673,914 B2).
Regarding claim 8, Richter as modified above includes the vacuum mount system of claim 1 but fails to include a signaling component configured to send a signal to indicate a loss of a pre-determined level of pressure in one or more of the vacuum devices. Liao teaches that it was already known in the art to provide a vacuum device with an alarm to signal a loss of pressure in the device (see col. 4 lines 7-27). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was made to have included an alarm in the vacuum devices of the modified Richter mount system, the motivation to signal the user when the vacuum pressure decreased, as taught by Liao, and prevent accidental dropping of the electronic device or of the mount system from the mounting surface.
8.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richter (US 7,011,279 B2) in view of Casagrande (US 2007/0216154 A1), Carnevali (US 7,320,450 B2), and Richardson (US 6,646,864 B2) as applied above, further in view of Liao (US 7,673,914 B2).
Regarding claim 15, the normal operation and use of the modified Richter mount system above includes the method of claim 10 but fails to include a signaling component configured to send a signal to indicate a loss of a pre-determined level of pressure in one or more of the vacuum devices. Liao teaches that it was already known in the art to provide a vacuum device with an alarm to signal a loss of pressure in the device (see col. 4 lines 7-27). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was made to have included an alarm in the vacuum devices of the modified Richter mount system, the motivation to signal the user when the vacuum pressure decreased, as taught by Liao, and prevent accidental dropping of the electronic device or of the mount system from the mounting surface.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	4/19/22